SOMMERVILLE, J.
Plaintiff sues defendant for $640, being double the amount paid by him to defendant on account of the purchase price of a certain piece of property which defendant had obligated herself to sell to him for $3,200, on the ground that defendant had failed to tender him a good and perfect title to the property.
Defendant answered that the title to the property involved was good, and, reconvening, asked that plaintiff be condemned to take said property at the price agreed upon between them. There was judgment in favor of defendant on her reconventional demand; and plaintiff has appealed.
Article 95 of the Constitution provides:
“In all cases where there is an appeal from a judgment rendered on a reconventional, or other incidental, demand, the appeal shall lie to the court -having jurisdiction of the main demand.”
The Court of Appeal for the parish of Orleans has jurisdiction of the main demand in this case.
- It is therefore ordered that this case be transferred to the Court of Appeal for the parish of Orleans, to be there proceeded with in accordance with law.